Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-7-2007

USA v. Harris
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3699




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Harris" (2007). 2007 Decisions. Paper 251.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/251


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     ___________

                                     No. 06-3699
                                     ___________

                           UNITED STATES OF AMERICA

                                           vs.

                                GERALD D. HARRIS,

                                          Appellant
                                     ___________


                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Criminal No. 06-cr-00011)
                     District Judge: The Honorable Alan N. Bloch

                                     ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 30, 2007


                  Before: RENDELL and NYGAARD, Circuit Judges.
                           and VANASKIE,* District Judge.

                               (Filed: November 7, 2007)



                                     ___________


       *Honorable Thomas I. Vanaskie, District Judge for the United States District
Court for the Middle District of Pennsylvania, sitting by designation.
                                         OPINION
                                        ___________


NYGAARD, Circuit Judge.

       Because our opinion is wholly without precedential value, and because the parties

and the District Court are familiar with the facts underlying this appeal, we offer only an

abbreviated recitation of the background necessary to explain why we will affirm.

       After the District Court denied appellant Gerald D. Harris’ motion to suppress

physical evidence, Harris pleaded guilty to being a convicted felon in possession of a

firearm, in violation of 18 U.S.C. § § 922(g)(1) and 924(e), but he reserved the right to

appeal the ruling on his suppression motion.

       In support of his appeal, Harris first argues that the officers did not have a

reasonable suspicion to approach, stop and detain him. He is wrong. It is axiomatic that

a police officer may conduct a pat-down search for weapons when he or she reasonably

suspects that criminal activity may be afoot and that the persons with whom he or she is

dealing may be armed and presently dangerous. Harris had been observed by other police

officers putting a handgun into the waistband of his pants. He was visibly nervous when

approached and could not produce a driver’s license when asked. This information

clearly provided the officers with a “reasonable suspicion”at the time of the pat-down

search.

       Contrary to Harris’ second argument, the police also had probable cause to arrest

him. The officers found illegal narcotics on him. The officers had knowledge from

                                               2
colleagues that Harris was armed. Finally Harris attempted to flee the scene. All this

provided the necessary probable case for his arrest.

       Harris’ contention that he did not consent to the search of the van in which the

firearm was found need not detain us long. The record indicates that Harris voluntarily

gave police permission to search the van. After being asked by the police if they could

search the van, Harris told them to “go ahead” and “go ahead, you can search it.” He was

even asked by the police officers if “he was sure” they could search the vehicle and Harris

replied “yes.” Even had Harris not consented, the officers had probable cause to search

the vehicle incident to Harris’ arrest. Harris was arrested after being seen leaning into a

van and placing something into it. Hence, the search was incident to his arrest and was,

therefore, valid.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                              3